Citation Nr: 1218546	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel









INTRODUCTION
The Veteran, who is the appellant, served on active duty from March 1988 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A disability of the lumbar spine was not shown in service or since service. 


CONCLUSION OF LAW

A disability of the lumbar spine was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 



Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication VCAA notice in VA's Benefits Delivery at Discharge Program.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded a VA examination in September 2010.

The report of the VA examination contained a medical history and findings and discussion of the pertinent facts so that the report is adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis 

The service treatment show that the Veteran was treated for low back pain and other symptomatology on more than a dozen occasions between October 1988 and April 2000.  The assessments ranged from low back pain and mechanical low back pain to lumbar strain.  The Veteran was placed on a temporary physical profile in April 2000.  In August 2001, in May 2003, and in March 2006, the Veteran denied recurrent back pain or any back problems.  In April 2006, a physician found no disability of the lumbar spine.  

After service, on VA examination in September 2010, the Veteran described low back pain during service, but he stated that he was not currently experiencing back pain.  The VA examiner found no abnormal findings. X-rays of the lumbosacral spine showed a normal lordotic curve and the disc spaces were well-maintained without evidence of old or recent trauma or osteophytosis.  




The VA examiner concluded that there was no evidence to support a clinical diagnosis and that in his opinion the Veteran did not have a current disability of the lumbar spine.

VA records show that the Veteran had not sought treatment for low back symptoms and there is no post-service diagnosis of disability of the lumbar spine.  

As the record does not establish that the Veteran has a currently diagnosed disability of the lumbar spine at any time during the pendency of the claim and without a current disability, there can be no valid claim of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, service connection for a disability of the lumbar spine is not warranted.

As there is no favorable evidence of a current disability of the lumbar spine, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a disability of the lumbar spine is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


